Citation Nr: 1031547	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  06-26 350	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for sleep apnea syndrome 
with REM sleep disorder, sleepiness and tiredness.

3.  Entitlement to service connection for hallux valgus.

4.  Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March to December 1968, 
and from March 1969 to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for PTSD and 
assigned an evaluation of 30 percent; and denied service 
connection for sleep apnea syndrome with REM sleep disorder, 
sleepiness and tiredness, hallux valgus and right knee arthrosis.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has current hallux valgus, etiologically related 
to his active military service.

2.  The Veteran has a current right knee disability, 
etiologically related to an injury during his active military 
service.

3.  The Veteran has current sleep apnea that is etiologically 
related to his active military service.


CONCLUSIONS OF LAW

1.  Hallux valgus was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A right knee disability was incurred in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  Sleep apnea was incurred in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) defined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  With regard to the claims 
for service connection for hallux valgus and service connection 
for right knee arthrosis, in view of the Board's favorable 
decision, further assistance is unnecessary to aid the Veteran in 
substantiating his claims.  



Legal Criteria

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post- service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Hallux Valgus

The Veteran contends that his currently demonstrated hallux 
valgus is a direct result of wearing ill-fitting boots he wore 
for over twenty years in the military.  The Veteran relates that 
he reported the problems with his feet to a military examining 
officer at the same time that he complained about his knees, but 
his complaints were "dismissed as nothing."  See September 2005 
statement from the Veteran, August 2006 VA Form 9 and July 2010 
Written Brief Presentation.
Service treatment records are negative for any complaints, 
treatment or diagnosis of hallux valgus or any other foot 
disability.  However, the Veteran's DD-214 indicates that he 
served as an infantryman for 22 years and a field artillery 
senior sergeant for 10 months, that he served in Vietnam, and 
that he received the Purple Heart, as well as several other 
combat-related awards.  Thus, the Board finds that the conditions 
of his service are consistent with his reports of wearing ill-
fitting boots for over twenty years during active military 
service.  38 U.S.C.A. § 5104(a).  

The post-service medical evidence shows that the Veteran has 
current hallux valgus.  During his February 2005 VA examination, 
the examiner noted the Veteran's reports of a foot deformity with 
change of position of the large toe, due to wearing military 
boots.  Inspection revealed a bent sunk spread foot with hallus 
valgus and formation of ball-exostosis of both sides and slight 
infra-duct position D2 against D1.  The examiner diagnosed front 
foot deformation with hallux valgus; super duct position D2, 
initial hammer toe position D2-4; ball exostosis formation with 
sunk spread foot of both sides.

The Veteran has provided competent reports of a continuity of 
symptomatology since service, and the conditions of his service 
are consistent with his reports of wearing military boots while 
marching, standing in formation and during physical training.  
There is no explicit evidence to contradict the Veteran's 
reports.  The evidence is, therefore, in favor of a link between 
his currently diagnosed hallux valgus and service.  The Board 
also notes that there is no evidence of any intercurrent post-
service injury, or medical opinion against the claim.  Resolving 
reasonable doubt in the appellant's favor, the claim is granted.  
38 U.S.C.A. § 5107(b) (West 2002).

Right Knee Disability

The Veteran contends that his currently diagnosed right knee 
arthrosis is related to injuries he sustained to his knee during 
active military service.  Specifically, he claims that he 
received a wound to his right knee in 1970 in Vietnam when a 
booby trapped grenade went off, and that metal fragments still 
remain embedded in the cartilage of his knee.  He reports that he 
injured his right knee again playing basketball at Ft. Polk, 
Louisiana in 1971.  He states that since these injuries, he has 
had problems with his right knee; including swelling after 
periods of stress, marching, running or sports, and that he has 
arthritis and arthrosis.  See July 2004 claim, September 2005 
statement from the Veteran, August 2006 VA Form 9 and July 2010 
Written Brief Presentation.

Service treatment records show that in December 1977, the Veteran 
complained of pain in his right knee for about five days.  The 
examiner noted that the knee was slightly swollen, but range of 
motion was good.  On examination one day later, he was noted to 
have a small metallic foreign body in the posterior medial aspect 
of the knee, and that calcification was noted in the inferior 
patella tendon.  

On periodic examination in June 1979, the Veteran indicated that 
he had swollen or painful joints and he was noted to have 
received a fragment wound of the right knee in Vietnam in 1970, 
which was not disabling.  In August 1983, the Veteran complained 
of swelling to the back of the right leg.  The examiner noted 
that the Veteran had sustained a "scrap metal" injury in the 
same area, and that he complained of periodic swelling from time 
to time.  The examiner also noted that there was slight edema to 
the posterior right knee, but no pain reproduced on palpation and 
no dislocation.  In November 1984, the Veteran complained of 
problems with both knees for four days.  

In addition, the conditions of his service as an infantryman for 
22 years, a field artillery senior sergeant for 10 months, and 
combat participant, are consistent with his reports of injuring 
his knee during active duty in Vietnam.  38 U.S.C.A. § 5104(a).  

The Board also notes that in a September 2004 lay statement, 
A.D., who served on active duty with the Veteran, indicated that 
the Veteran had problems with his right knee during training in 
1984.

A February 2005 VA examiner noted the Veteran's reports of an 
injury to the right patella during active duty in Vietnam, and 
his complaints of swelling and pain due to stress during sports 
training.  The examiner diagnosed initial retropatellar arthritis 
of the right side with chronic recurrent patella tendinitis and 
stress insufficiency with slight genua vara position.

The Veteran's statements along with the medical evidence of 
record provide competent and credible evidence of an injury to 
his right knee during active duty and a continuity of symptoms 
since.  The evidence provides a sufficient basis for establishing 
service connection.  Davidson, Jandreau, Barr.  The Board also 
notes that there is no evidence of any intercurrent post-service 
injury, or medical opinion against the claim.  Resolving 
reasonable doubt in the appellant's favor, the claim is granted.  
38 U.S.C.A. § 5107(b) (West 2002).

Sleep Apnea 

The Veteran contends that his currently diagnosed sleep apnea 
syndrome initially developed during active military service and 
has gotten worse with time.  Specifically, the Veteran has 
reported that he has experienced symptoms such as excessively 
loud snoring, holding his breath and ceasing to breath between 
snores, as well as fatigue and sleepiness during the day since 
service.  See September 2005 statement from the Veteran and 
August 2006 VA Form 9.  

Service treatment records are negative for any complaints, 
treatment or diagnosis of sleep apnea.  However, the Veteran has 
also submitted several lay statements from other Veterans who 
served with him who report that the Veteran snored excessively 
loud, occasionally stopped breathing while sleeping, always 
seemed tired, had problems staying awake, fell asleep during 
conversations, and tossed and turned a lot when sleeping.  

The Veteran was discharged from service in 1991.  Treatment 
records from the University of Ulm Hospital in Germany show that 
the Veteran showed signs of sleep apnea as early as 1994, when he 
suffered a collapse while under maximal stress during the course 
of an EKG carried out at that time.  The same thing happened 
during the course of another EKG carried out later in 1996, and 
the Veteran was diagnosed as having sleep apnea in February 1996.  
Treatment records dated in October 2000, treatment records from 
Dr. H.B. of the County Hospitals Neu-Ulm and Illertissen GmbH 
Danube-Clinic, treatment records from the Max-Planck Institute 
for Psychiatry dated from November 2002 to December 2002, and the 
February 2005 VA examination report show sleep apnea.  

The February 2005 VA examiner suggested that the Veteran's REM 
sleep disorder was related to PTSD, in that the Veteran relived 
traumatic occurrences from service during REM sleep, resulting in 
nightmares and the above-noted behavioral disturbances.  

The Veteran's statements, along with the lay statements from the 
Veteran's fellow servicemen indicating that the Veteran had 
symptoms of sleep apnea during service, as well as the 1994 
treatment records showing symptoms of sleep apnea within three 
years of his discharge from service, provide competent evidence 
of sleep apnea during active military duty and a continuity of 
symptoms since.  They provide a sufficient basis for establishing 
service connection.  Davidson, Jandreau, Barr.  Resolving 
reasonable doubt in the Veteran's favor, the claim is granted. 3 
8 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for hallux valgus is granted.

Service connection for a right knee disability is granted.

Service connection for sleep apnea syndrome with REM sleep 
disorder, sleepiness and tiredness is granted.


REMAND

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran's most recent examination for PTSD was in February 
2005.  

In a September 2005 statement, the Veteran argued that he had 
attacks much more frequently than once a week, and that he was 
having trouble remembering directions when travelling and having 
trouble completing tasks, which was causing him problems at work.  
In a December 2005 statement, the Veteran claimed that he had 
problems with concentration and that he had become slower in the 
performance of his work, causing him to be moved from his normal 
position at work.  A December 2005 letter from the Veteran's 
employer shows that he had frequent absences from work, and had 
"no satisfactory work speed".  

In his August 2006 VA Form 9, the Veteran contended that his PTSD 
symptomatology occurred more often than reported by the February 
2005 examiner and that his PTSD had caused a decrease in his work 
efficiency.  He also claimed that his currently diagnosed REM 
sleep behavior disorder is caused by his PTSD, and that the 
interaction of these two disorders causes his symptoms to be much 
more severe and to occur much more often.  

Given the amount of time that has elapsed since the last VA 
examination and the evidence of a change in the disability since 
the last VA examinations, a new examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be given an 
examination to evaluate the current 
severity of his PTSD.  The examiner should 
review the claims folder or copies of the 
pertinent parts of the claims folder and 
note such review in the examination report 
or addendum.  

The examiner should provide an opinion 
concerning the impact of the service- 
connected disability on the Veteran's 
ability to work and function socially.  

A rationale should be given for all 
opinions and conclusions expressed.  

2.  If the benefit sought on appeal is not 
granted, a supplemental statement of the 
case should be issued.  The case should be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


